MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR SUMMARY JUDGMENT
GARRITY, District Judge.
This action has been filed as a related case, as it presents the same legal and factual questions as those at issue in Commonwealth of Massachusetts v. Heckler et al., Civil Action No. 83-2523-G. The court entered its memorandum and orders on cross-motions for summary judgment in that case on August 27, 1985. On the following day, the court entered an order in the instant action directing defendants to file any opposition, with an explanatory memorandum, to the same result in this case. Defendants’ response to the court’s order proposed that the case be decided on cross-motions for summary judgment based on the briefs filed in the 1983 case and on the administrative record in this case. As grounds for this procedure, defendants cited the similarity of the two cases and the fact that the court’s reasoning in the 1983 case would seem to apply equally here. The court adopted the procedure suggested by defendants which resulted in the cross-motions for summary judgment which are now before this court. After consideration of the briefs and the administrative record, the court grants plaintiff’s motion for summary judgment and denies defendants’ motion.
Defendants concede that the factual and legal issues in the instant action are “substantially identical” to those already litigated in the 1983 case and ruled on by this court. In the court’s opinion, the only differences between the two cases are the time period during which the Commonwealth provided the services at issue and the amount of federal financial participation which the Commonwealth asserts it is entitled to under the Medical Assistance Program (Medicaid) of the Social Security Act, 42 U.S.C. §§ 1396 et seq. While the court afforded defendants an opportunity to persuade the court that its ruling in the 1983 case should not govern the present action, neither defendants’ response to the August 28, 1985 order nor its present motion and supporting papers explain why a result different from that reached in the 1983 case is warranted here.
In this action, the Commonwealth seeks review of a March 29, 1985 decision of the Departmental Grant Appeals Board of the Health Care Financing Administration of the Department of Health and Human Services. The Board disallowed $4,908,994 in federal financial participation advanced to the Commonwealth from January 1, 1981 to June 30, 1982 on the ground that those costs were incurred in providing educational services and were therefore not reimbursable under the Medicaid program. However, the Board stated in its decision that the activities provided by the Commonwealth of Massachusetts from January 1, 1981 through June 30, 1982 are indistinguishable from previously disallowed activities provided by the Department of Education from July 1978 through December 1980. Those previously disallowed activities were found by the court to be the types of services that fall clearly within the category of habilitative services explicitly *268covered by Title XIX. 42 U.S.C. § 1396. Furthermore, the Board disallowed the present claim on substantially the same grounds as the previous claim at issue in the 1983 case. Thus, the reasons for the court’s decision in the 1983 case holding that the services at issue there were eligible for reimbursement under the Medicaid program, apply with equal force to the essentially identical factual and legal questions at issue in the instant action.
In granting plaintiff’s motion for summary judgment and denying defendants’ motion, the court relies on the findings of fact and conclusions of law in its order of August 27, 1985 in the related case of Commonwealth of Massachusetts v. Heckler et al., Civil Action No. 83-2523-G. Defendants have failed to make any showing that the instant action is distinguishable from the 1983 case on either factual or legal grounds. The briefs on which the parties rely and the administrative record compel the conclusion that there are no genuine issues of material fact and that plaintiff is entitled to a judgment as a matter of law.